DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on August 1, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 9, 11-12 and 14 have been amended.
Claims 17-20 have been canceled.
Claims 21-22 have been added.
Claims 1-16 and 21-22 are pending and have been examined.

Response to Amendments
Applicant amendments to claims  1, 3, 5, 9, 11-12 and 14 are acknowledged.  112 rejection has been withdrawn.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (US 2012/0227103 A1) in view of Hiramatsu (US 2018/0253604 A1), further in view of Anderson (WO 2010/117451 A2).

Claim 1

Itagaki discloses the following limitations:

A cart management system, comprising: a processing device attached to a cart and including: a first communication interface, (see at least abstract).
a position sensor interface connectable to a position sensor configured to detect a location thereof, (see at least abstract and paragraph 0016).
a motion sensor interface connectable to a motion sensor configured to detect a motion thereof, (see at least abstract, paragraph 0016 and figure 2-313 “action detecting section”).
and a first processor configured to control the first communication interface to transmit first information indicating the location detected by the position sensor and the motion detected by the motion sensor; (see at least Figure 2, paragraphs 0024 and 0032-0035).
and a cart management server including: a second communication interface, and a second processor configured to: upon receipt of the first information from the processing device via the second communication interface, determine whether the cart is left unattended using the first information, (see at least paragraphs 0042-0043).

Itagaki discloses a detecting section configured to detect the moving or the stopping of the shopping cart and a counting section configured to count duration time of the stop state of the shopping cart while detecting section detects the stopping of the shopping cart; an operation lock-control section configured to read a standby time (see at least abstract).  The informing section does not need to be integrally configured with the cart terminal and can be disposed on the optional position of the cart (see at least paragraph 0035).  Itagaki does not explicitly discloses the following limitations:

and upon determining that the cart is left unattended, store in a memory cart information indicating the cart as an unattended cart, and control the second communication interface to transmit a notification to the mobile terminals

However, Hiramatsu discloses motion detection and notifying the customer when elapsed time exceeds a preset time (see at least paragraphs 0065-0066).  For example, when a preset time elapses from the scanning of a commodity, there is a possibility that the customer has forgotten to insert the commodity in the cart.  Therefore, the customer receives a message: “please insert registered commodity in cart” (see at least paragraphs 0065-0067).  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Hiramatsu to the invention in Itagaki in order to improve efficiency (Hiramatsu paragraphs 0065-0066).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.
Also, Anderson in at least page 19 lines 15-33 evidences that sending notifications to employees responsible for tracking carts is conventional in the art.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further modify the combination Hiramatsu/Itagaki with the teachings in Anderson in order to improve customer’s shopping experience (Anderson page 9 line 34; page 10 line 1).
The combination above does not explicitly disclose the following limitations:
wherein each of the mobile terminals is configured to, upon receipt of the notification, accept an input indicating that the cart has been returned to a predetermined location, and upon receipt of the input, transmit a signal to the cart management server, and the second processor is further configured to, upon receipt of the signal, delete the cart information from the memory
However, Anderson in at least page 24 lines 5-35 discloses a database for tracking all the system information, sending notifications to mobile terminals such as “return or extend”, receiving responses back (such as extending the use of a cart) and a plurality of tracking capabilities in order to return a cart to its owner.  Also, in at least page 34 lines 20-30 Anderson discloses constant devices communication for asset tracking.   In view of these teachings, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further modify the combination Hiramatsu/Itagaki with the teachings in Anderson in order to improve customer’s shopping experience (Anderson page 9 line 34; page 10 line 1).

Claim 2

Itagaki discloses inputs to select a commodity (see at least paraph 0051).  

Furthermore, Hiramatsu discloses the following limitations:

wherein the processing device further includes: a reader interface connectable to a commodity reader,   (see at least abstract, figure 2, paragraphs 0021, 0031 and 0058).

and a display interface connectable to a display, and the first processor is further configured to: control the commodity reader to read a symbol on a commodity, and
control the display to display commodity information about the commodity based  on the read symbol (see at least paragraph 0060).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Hiramatsu to the invention in Itagaki in order to improve efficiency (Hiramatsu paragraphs 0065-0066).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Itagaki discloses the following limitations:

the second processor is further configured to: determine an area in a store where the cart is located using the first information, and store in the memory information indicating the determined area (see at least figure 11-S24, paragraphs 0018 and 0030-0031).

in association with the cart information (see at least paragraphs 0042-0043).


Claim 4
Furthermore, Itagaki discloses the following limitations:

wherein the second processor determines that the cart is left unattended when the location indicated by the first information has not changed for a predetermined time (see at least paragraphs 0042-0043).

Claim 5
Furthermore, Itagaki discloses the following limitations:

wherein the second processor determines that the cart is left unattended when the location indicated by the first information is not the predetermined location (see at least paragraphs 0042-0043).

Claim 6
Furthermore, Itagaki discloses the following limitations:

wherein the processing device further includes an operation panel, the first processor is further configured to control the first communication interface to transmit an operation state of the operation panel to the cart management server, and (see at least abstract and paragraph 0016).

the second processor determines whether the cart is left unattended further using the operation state (see at least paragraphs 0042-0043).


Claim 7
Furthermore, Itagaki discloses the following limitations:

wherein the processing device is attached to a handle of the cart (see at least abstract).

Claim 8
Furthermore, Itagaki discloses the following limitations:

further comprising:

a communication device by which the first information transmitted from the processing device is relayed to the cart management server (see at least paragraphs (018-0019).

Claim 9
Furthermore, Anderson discloses the following limitations:

wherein the notification transmitted from the cart management server is relayed to the mobile terminals via the communication device (see at least page 19 lines 15-33).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further modify the combination Hiramatsu/Itagaki with the teachings in Anderson in order to improve customer’s shopping experience (Anderson page 9 line 34; page 10 line 1).

Claim 10
Furthermore, Itagaki discloses the following limitations:

wherein the first processor is further configured to:

determine whether the cart is left unattended based on the detected location and motion, and (see at least paragraphs 0042-0043).

control the first communication interface to transmit to the cart management server the detected location (see at least paragraphs, figure 11-S24, 0018 and 0030-0031).

and third information indicating whether the cart is left unattended (see at least paragraphs 0042-0043).

Claim 21

Furthermore, Anderson discloses the following limitations:

wherein the mobile terminals are store clerk terminals not attached to a cart. (see at least page 19 lines 15-33).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further modify the combination Hiramatsu/Itagaki with the teachings in Anderson in order to improve customer’s shopping experience (Anderson page 9 line 34; page 10 line 1).

Claim 22

Furthermore, Anderson discloses the following limitations:

wherein the predetermined location is a location where a plurality of carts are stored in a store (see at least page 24 lines 5-15).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to further modify the combination Hiramatsu/Itagaki with the teachings in Anderson in order to improve customer’s shopping experience (Anderson page 9 line 34; page 10 line 1).

As per claims 11-16, claims 11-16 recite substantially similar limitations to claims 1-10 and are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Adema (US 7,487,913 B2) in at least figure 5 and column 6 lines 5-35, discloses notifying personnel of an abandoned cart.


CONCLUSION



	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ARIEL J YU/Primary Examiner, Art Unit 3687